DISSENTING OPINION BY
Judge SMITH-RIBNER.
I respectfully dissent. The notice provisions of the Real Estate Tax Sale Law1 are to be strictly construed, and a tax sale is void-if any of the required types of notice is defective. In re Sale of Real Estate by Montgomery Tax Claim Bureau, 836 A.2d 1037 (Pa.Cmwlth.2003). The absence of or a substantial defect in posting is sufficient to render a tax sale void, even if the property owners receive notice of the sale by mail and notice of the sale is properly published. Chester County Tax Claim Bureau v. Griffith, 113 Pa.Cmwlth. 105, 536 A.2d 503 (1988); In re Sales of Properties by Indiana County Tax Claim Bureau, 22 Pa.Cmwlth. 147, 348 A.2d 440 (1975). It is, of course, a tax *1192bureau’s burden to show that a property was properly posted. In re Upset Price Tax Sale of September 10, 1990, 147 Pa.Cmwlth. 52, 606 A.2d 1255 (1992).
In this case, I do not believe the Mifflin County Tax Claim Bureau (Bureau) presented sufficient evidence to sustain its burden of showing proper posting, and I do not agree that Appellant’s actual notice of the tax sale is sufficient to ignore the real possibility that the notice was posted on the wrong property. First, the Bureau presented a copy of the posting of public sale, showing that the property was posted on July 29, 2003. That document contained the notations “pole by driveway,” “gate” and “across drive,” allowing one to infer that the notice was posted on one of the “poles” holding what Appellant described as a “low cable” preventing cars from entering the property’s driveway. Athough Nancy Laub, the Bureau’s witness, could vouch for the authenticity of the posting notice she was unable to answer any questions regarding the actual posting, and the unidentified individual who posted the property did not testify. Appellant testified at length that the notice was taped to a tree, across the road, on a neighboring property. He was cross-examined at length and maintained his position, and the Bureau presented no rebuttal testimony. (Notably, the trial court declined to make any findings on the issue of whether Appellant’s property was properly posted.)
Second, I reject the notion that, because Appellant had actual notice of the impending sale, it matters not whether the notice was posted on Appellant’s property or on a neighbor’s property. Section 602(e)(3) of the Real Estate Tax Sales Law, 72 P.S. § 5860.602(e)(3), requires that the “property scheduled for sale” shall be posted at least ten days prior to the sale, a rule that is mandatory and one to which a tax bureau must strictly adhere. Ganzer v. Erie County Tax Claim Bureau, 163 Pa.Cmwlth. 522, 529, 641 A.2d 1261, 1264 (1994) (“Athough the word ‘shall’ may be construed to be either directory or mandatory ... it admits of no argument that as used in Section 602(e)(3), and considering the purpose of posting, the word ‘shall’ imposes a mandatory duty to post a notice of the tax sale on the property subject to the sale”) (emphasis added).
In Chester County Tax Claim Bureau, this Court addressed a factual scenario similar to the one presented here, noting the following evidence:
In the case at hand the testimony presented by Appellants revealed that a county sheriff and his deputy went to the property in order to post it. According to the sheriff, he directed the deputy ... to post the property and that the property was properly posted.... However, Griffith presented two witnesses, Michael Lindenlauf and Robin Doll, in support of his position that the property [Lot 49, 1.9 acres] was not properly posted. Lindenlauf was the owner of property located near Griffith’s property. Lindenlauf ... while walking with Mr. Doll on another nearby lot, this lot known as Lot 51 ... a tax sale notice was found posted to a tree.... Mrs. Doll testified that while Lindenlauf and her husband were walking in the woods on a nearby lot (Lot 51), they found a tax sale notice for the Griffith property posted to a tree. Based upon the evidence before it, the trial court concluded that the property was not properly posted.
Chester County Tax Claim Bureau, 536 A.2d at 504. Because the tax sale notice was posted on the wrong property, the court invalidated the tax sale despite the fact that the appellant had actual notice of the sale.
*1193It is true that actual notice excuses what may fairly be characterized as technical defects in posting. Donofrio v. Northampton County Tax Claim Bureau, 811 A.2d 1120 (Pa.Cmwlth.2002) (tax bureau’s failure to use correct font in mail and posting notices excused because property owner had actual knowledge of sale); Casaday v. Clearfield County Tax Claim Bureau, 156 Pa.Cmwlth. 317, 627 A.2d 257 (1993) (tax bureau’s failure to put correct name on posted notice, listing predecessor owner instead of current owner, excused because current owner had actual knowledge of sale); cf. In re Sale of Real Estate by Montgomery Tax Claim Bureau (notice that is not posted but handed to property owner does not satisfy posting requirement because it does not inform the general public). There can be no more fundamental requirement of the Tax Sale Law than that the posted notice of sale actually be posted on the property subject to sale. Moreover, if strictly applied, the Court need not speculate on whether a notice, erroneously posted on a nearby property, adequately informs a property owner and the public of a pending sale of another property, which was not properly posted.2
Because the Bureau failed to present sufficient evidence of its proper posting of Appellant’s property in conformity with the Tax Sale Law, the Bureau did not sustain its burden of proof. Accordingly, I would reverse the order of the trial court and invalidate the tax sale in this case.

. Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §§ 5860.101-5860.803.


. Although Gerholt had actual notice of the sale, he testified that he ignored the notice on the tree because it was on a neighbor’s property.